Citation Nr: 0901437	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
evaluation for paresthesias, left brachial plexus, post-
operative residual of cervical rib syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from September 1962 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the RO 
which denied an increased rating for the residuals of 
cervical rib syndrome with left brachial plexus paresthesias.  


FINDING OF FACT

The veteran's residuals of cervical rib syndrome involving 
the left brachial plexus is manifested by intermittent 
numbness and decreased strength in the left upper extremity; 
more than moderate symptoms of incomplete paralysis of the 
cranial nerve is not demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
paresthesias, left brachial plexus, post-operative residuals 
of cervical rib syndrome are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5106, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.10, 4.124a, Part 4, including 
Diagnostic Code 8211 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in May 2004, July 2005, and 
March 2006.  Regarding VA's duty to notify, the notifications 
to the veteran apprised him of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV). (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
March 2006 notice was provided to the veteran, the claim was 
readjudicated in an April 2007 SOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his increased rating claim.  Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The May 2004 letter notified the veteran that he must submit 
medical evidence that demonstrated a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for that particular disability.  The 
March 2006 notice letter informed him that he may submit 
evidence showing that his service-connected condition had 
increased in severity, that his disability rating would be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent, and 
advised him of the types of medical and lay evidence that he 
may submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference, 
however, to the effect of the condition's worsening on the 
veteran's employment and daily life, or to the diagnostic 
criteria for establishing a higher rating for his service 
connected paresthesias, left brachial plexus, post-operative 
residual of cervical rib syndrome.

As noted above, failure to provide pre-adjudicative notice of 
any of the necessary duty to notify elements is presumed to 
create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id. at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  The veteran clearly described his employment 
situation and daily activities to the June 2004 and June 2006 
VA examiners.  Thus, as the Board finds the veteran had 
actual knowledge of this requirement, any failure to provide 
him with adequate notice of this element is not prejudicial.  
See Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The RO provided the veteran with several 
opportunities to undergo the necessary tests and evaluations 
required to establish a higher disability ratings at VA 
examinations in June 2004 and June 2006 and the veteran did 
so.  Given the nature of the veteran's claim and the fact 
that the RO scheduled him for examinations in connection with 
his claim that the veteran underwent, the Board finds that a 
reasonable person would have generally known about the 
requirements necessary to establish a higher rating.  Indeed, 
the Board's attention is drawn to the fact that specifically 
argued in a March 2005 statement that his disability resulted 
in incomplete, severe limitation/disability.    Therefore, 
the Board finds that any error in failure to provide notice 
of this element is not prejudicial.  See Sanders, 487 F.3d 
881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Based on the foregoing, the Board finds that the notice 
letter informed the veteran of the information and evidence 
necessary to substantiate his claim for an increased 
evaluation and satisfied the additional notice requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  


In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records and all VA medical records identified by him have 
been obtained and associated with the claims file.  The 
veteran was also afforded three VA examinations during the 
pendency of this appeal and was scheduled to testify at a 
hearing before the Board, but cancelled the hearing and did 
not request to be rescheduled.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  VA has further assisted the veteran and his 
representative throughout the course of this appeal by 
providing them a SOC and a SSOC, which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  


Factual Background & Analysis

Initially, it is noted that the Board has reviewed all the 
evidence of record, including but not limited to the 
veteran's contentions, his service medical records, the 
reports of VA examinations conducted in June 2004 and 2006, 
and April 2007, and all VA and private medical records from 
2003 to the present.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The relevant evidence including that 
submitted by the veteran will be summarized where 
appropriate.  

The veteran is currently assigned a 10 percent evaluation for 
paresthesias of the left brachial plexus under the provisions 
of Diagnostic Code (DC) 8211, which provides for a 10 percent 
evaluation for moderate, incomplete paralysis of the eleventh 
(spinal accessory, external branch) cranial nerve.  A 20 
percent evaluation is assigned for severe, incomplete 
paralysis, and a 30 percent evaluation for complete 
paralysis.  The accompanying "Note" provides that the 
rating assigned is dependent upon loss of motor function of 
the sternomastoid and trapezius muscles.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2008).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve. 
38 C.F.R. § 4.124 (2008).

Before addressing the appropriate rating to be assigned the 
veteran's left brachial plexus disability, a brief review of 
the history of the service-connected disability would provide 
a better understanding of the nature of his current symptoms.  
The service medical records showed that the veteran was 
evaluated for persistent numbness and weakness in his left 
hand, particularly in the thumb and along the inner aspect of 
the arm, in November 1965.  Diagnostic studies revealed the 
trunks of the brachial plexus were displaced cephalad (upward 
toward the head) by the cervical rib.  The cervical rib was 
subsequently removed through a low transverse incision in the 
neck without complication.  The veteran's symptoms resolved 
and he was returned to full duty status.  

When examined initially by VA in March 1967, the veteran's 
only residual manifestation of the left brachial plexus 
disability was some mild paresthesias in the left upper 
extremity and occasional left shoulder pain, posteriorly.  
All other neurological and orthopedic findings were within 
normal limits.  Thereafter, by rating action in May 1967, 
service connection was established for the left brachial 
plexus disability and a noncompensable evaluation was 
assigned.  

When examined by VA in October 1999, the veteran reported 
that he had a second operation for removal of the cervical 
rib on the right side after service, with good resolution of 
his symptoms.  Later, he developed slight tremors in both 
hands and was found to have additional degenerative disc 
problems, for which he underwent cervical diskectomy and 
fusion in the late 1980's or early 1990's.  A private MRI in 
October 1999 revealed evidence of the previous disc fusions 
at C5-6, C6-7, and C7-T1, with herniation at C4-5 touching 
the cord and causing foraminal stenosis.  

Based on the additional findings of slight tremors in the 
left hand, which the examiner opined could be a residual of 
the cervical rib operation, the RO, in March 2000, assigned 
an increased rating to 10 percent.  

As noted above, the veteran was examined by VA on at least 
three occasions during the pendency of this appeal to 
determine the nature of his current complaints and the extent 
and severity of any residuals of the service-connected left 
brachial plexus disability.  The clinical findings and the 
examiners' assessment of the veteran's current medical 
problems on all three examinations were not materially 
different and showed only mild residual symptoms of the 
service-connected left brachial plexus disability, manifested 
by intermittent numbness and slight tremors in both hands, 
more so on the left.  Although the veteran now complains of 
additional problems in both upper extremities, with neck pain 
radiating into his right upper extremity and paresthesias in 
the right hand, the two VA examiners who offered opinions 
directly addressing this question during the pendency of this 
appeal, opined that the veteran's additional symptoms were 
not related to the service-connected disability, and were 
more likely due to his cervical disc problems.  (See June 
2004 and 2006 VA examination reports and addendums).  

At this point, it should be noted that service connection for 
the additional cervical spine disability and a right shoulder 
disability was denied by the RO in August 2006, and was not 
appealed.  Therefore, any symptoms or manifestations 
associated with the additional cervical spine or right 
shoulder disability can not be considered in evaluating the 
veteran's service-connected left brachial plexus disability.  

In this case, the current symptomatology associated with the 
veteran's left brachial plexus disability involves 
intermittent numbness and slight tremors in his left upper 
extremity.  As indicated above, the veteran's complaints and 
the objective findings on the VA examinations during the 
pendency of this appeal were not materially different and, 
for expediency, will not be repeated.  On the most recent 
examination in April 2007, the veteran reported that his 
symptoms occurred a couple of times a week, usually at 
bedtime or when he wakes up in the middle of the night, and 
did not occur during the day.  On examination, the surgical 
scar was well-healed and not tender to palpation or on motion 
of the shoulder.  Range of motion of the shoulder did not 
produce any complaints of paresthesias or numbness in the 
arm.  Deep tendon reflexes were zero in the biceps and 
brachial radialis, and 1+ in the triceps.  Strength was 4/5 
in the left triceps, but was otherwise normal in the left 
upper extremity.  Sensory examination was intact to sharp and 
dull throughout the upper extremity and there was a fine 
tremor in both hands, less so on the left.  The impression 
was minimal residual symptoms from the removal of the 
congenital left cervical rib.  The examiner commented that 
the veteran's symptoms did not appear to significantly limit 
his normal daily activities.  

Based on the orthopedic and neurological findings from the VA 
examinations during the pendency of this appeal, the Board 
finds that there is no indication in the record that the 
veteran has more than moderate symptoms associated with the 
service-connected left brachial plexus disability.  While the 
veteran has additional neurological problems involving both 
upper extremities, the consensus medical opinions relate the 
additional problems to a separate and distinct disability of 
the cervical spine and not to the service-connected left 
brachial plexus disability.  

In light of the medical findings and opinions discussed 
above, the Board finds that the veteran's current 
symptomatology more nearly approximates the criteria required 
for a 10 percent evaluation for the left brachial plexus 
disability, rather than a severe incomplete paralysis, and 
that a higher rating is not warranted.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his left brachial 
plexus disability.  However, upon review of all the evidence 
of record, the Board finds that at no time during the 
pendency of the claim for an increased rating, to include 
consideration of the one-year period before the claim was 
received, has the veteran's left brachial plexus disability 
been more or less disabling than is reflected in the 10 
percent evaluation assigned.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for an evaluation in excess of 10 percent for residuals of 
cervical rib syndrome with left brachial plexus paresthesias.  







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 10 percent 
evaluation for paresthesias, left brachial plexus, post-
operative residual of cervical rib syndrome is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


